Case 3:20-cv-00080-SMR-SBJ Document 39 Filed 12/22/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

 

SAGE OHLENSEHLEN, CHRISTINA CASE NO. 3:20-CV-00080-SMR-SBJ
KAUFMAN, ALEXA PUCCINI, KELSEY
DRAKE, MIRANDA VERMEER and
ABBIE LYMAN,

Plaintiff, AFFIDAVIT OF GREGORY A. DAVIES

Vv.

UNIVERSITY OF IOWA, BRUCE
HARRELD, in his official capacity as
President of the University of Iowa, and
GARY BARTA, in his official capacity as
Director of the Department of Athletics at
the University of Iowa,

Defendants.

 

 

 

 

 

I, Gregory A. Davies, being duly sworn, hereby state as follows:

1. In making this supplemental affidavit in support of Defendants’ Resistance to
Plaintiffs’ Motion for Temporary Restraining Order and Preliminary Injunction, I hereby
incorporate by reference the entirety of my affidavit which was signed and sworn on December
13, 2020 and file-stamped on December 14, 2020.

2. IT understand that during the hearing on Plaintiffs’ Motion for Temporary
Restraining Order and Preliminary Injunction on December 18, 2020, the Court requested
information relating to UI’s projected deficit for this fiscal year, given the fact that some football
games have been played this season.

3. While some football games have been played this season, fans have not been
permitted inside Kinnick Stadium for the 2020 Hawkeye Football Season due to the dangers
Case 3:20-cv-00080-SMR-SBJ Document 39 Filed 12/22/20 Page 2 of 2

posed by COVID-19.' Tailgating has also been prohibited.” UI has not generated any of the
typical revenue from parking, concessions, suite, or ticket sales, given these restrictions.

4. Similarly, some men’s and women’s basketball games have been played, but fans
have not been permitted into the arena for home games.? UI has not received income from ticket
sales, parking, concessions, or any of the other incidentals related to in-person attendance at
sports events which typically generate revenue.

5. Ul is uncertain of the wrestling schedule at this point. We anticipate fans will not
be permitted into the arena for home meets. This will cause additional lost income from ticket
sales, concessions, etc.

6. UT is uncertain whether the Big Ten Men’s Basketball Tournament or the NCAA
Men’s Basketball Tournament will take place next spring. These two tournaments provide
income to the Big Ten Conference, which is distributed to each member institution. That
revenue could be lost this spring, as it was in 2019-2020.

7. Currently, on information and belief, agreements between the Big Ten Conference
and television networks are being negotiated due to the decrease in televised events caused by
the COVID-19 pandemic. Revenue distributions for televised events are still undetermined, but
is anticipated to be significantly less than last year.

8. Given the current circumstances, it is estimated that UI Athletics’ total financial
losses will be between $55 and $65 million dollars for the current fiscal year.

Gants Davi es

Further affiant sayeth naught.

Signed and sworn by Gregory A. Davies before me wsdl 3S Uday of December, 2020.

sigpalane A Dip

aa in_and for the Stat of Iowa
ite, JACQUELINE R. KJAER
a

 
 

 

Z

Mo,

% Commission Number 7m” 649

‘ommissign

 

 

 

1 See University of Iowa, Football Gameday, available at https://hawkeyesports.com/footballgameday/
(last accessed December 21, 2020) (making an exception for student-athletes’ and coaches’ immediate
families).

2 Td.

3 See University of lowa, Men’s Basketball Gameday, available at
https://hawkeyesports.com/mbbgameday/ (last visted December 21, 2020) (noting that only student-
athletes and coaches’ immediate families will be permitted to attend).

2

 

 
